Citation Nr: 1023831	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back condition, 
to include degenerative disc disease and herniated disc at 
L4-L5, with L5-S1 radiculopathy, and bilateral foraminal 
stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1976 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 2004 rating decisions 
of the RO in Milwaukee, Wisconsin, which denied service 
connection for a low back condition.

The Board remanded this case in August 2009.  It returns now 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board must remand this case again for an adequate medical 
opinion.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In August 2009, the Board remanded this case for an adequate 
medical opinion as the opinions contained in the record at 
that time were inadequate.  The RO scheduled the appellant 
for and he attended an October 2009 VA examination.  The 
examination report contains two flaws which necessitate 
remand.  First, the examiner took the appellant's history and 
considered his service treatment records and post-service 
treatment records as requested in the August 2009 Board 
remand.  At the time, the appellant indicated that he had had 
left side low back pain since his separation from service, 
which he had not reported to prior examiners.  The examiner 
conducted a full physical examination of the appellant.  The 
examiner then provided a conclusory opinion, stating that the 
appellant's "current condition does not reflect the 
treatment that was received in service in 1978 or 1983."  
The use of the phrase "does not reflect the treatment that 
was received" is ambiguous in this context.  This may mean 
that the currently diagnosed disabilities were not present 
during service or it may mean that the currently diagnosed 
disabilities were not present during service and are not 
related to his inservice treatment in 1978 and 1983.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of a veteran's disorder).  

Second, the examiner continued his discussion, mentioning the 
appellant's account of left side back pain since service with 
progressing severity since then.  The examiner indicated that 
he could not find records of treatment of left side back pain 
during service or of a profile while in the appellant was 
stationed in Korea.  In the absence of recorded treatment, 
the examiner concluded that the appellant's current 
disabilities were not related to service.  The Board did not 
specifically request the examiner address this question, as 
the appellant had not made this allegation previously.  While 
the examiner was correct to address it, the nature of his 
conclusion is not adequate.  Lay evidence presented by the 
appellant concerning his continuity of symptoms after service 
may be credible and competent regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir. 2006).  The examiner should have 
considered the appellant's reports in light of the absence of 
inservice treatment for left side back pain, not dismissed 
them due to the absence of inservice treatment.  The Board 
must also remand to remedy this.

The examination report is otherwise adequate in interviewing 
the appellant, recording his contentions and history, 
physical examination.  Thus, the Board remands only for an 
updated medical opinion.  The Board instructs that the claims 
file and this Remand be sent to the examiner who performed 
the October 2009 VA examination for further clarification, if 
possible.  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner 
who provided the October 2009 VA 
examination report for a further opinion 
in accordance with this Remand to 
determine whether the appellant's back 
disorders, to include degenerative disc 
disease and herniated disc at L4-L5, with 
L5-S1 radiculopathy, and bilateral 
foraminal stenosis, are as likely as not 
etiologically related to the inservice 
back pain complaints noted in 1978 and 
1983.  The entire claims folder and a copy 
of this REMAND must be made available to 
the physician.  All indicated studies 
should be conducted, and the results 
reviewed before the final opinion.  The 
Veteran's allegations regarding back 
complaints in service and continuity since 
then, should be considered and commented 
on by the examiner.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not"" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


